Case 1:16-cv-10386-LTS Document 466-5 Filed 02/15/21 Page 1 of 2




                 EXHIBIT E
                Case 1:16-cv-10386-LTS Document 466-5 Filed 02/15/21 Page 2 of 2




From:                             Sharon Zeman <szeman@esquiresolutions.com>
Sent:                             Friday, February 12, 2021 2:46 PM
To:                               Alex Zuckerman
Subject:                          Exhibits- Feb 28 dep of Caroline Cheng


                                                   [EXTERNAL EMAIL]


Hi,

Per the reporter’s information sheet, she did not receive the exhibits from counsel and thus notated they were retained.

Please let us know if you need anything else.

Thanks,
Sharon




Sharon Zeman | Operations Lead
Esquire Deposition Solutions
20 North Clark Street Suite 500
Chicago, IL 60602
Office: 312-673-8481
Ext: 81007
Mobile:




                                                           1
